DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-47 and 53-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,899,928 in view of Bootsma (20130109873).
 ‘928, claim 1, teaches a method to alter at least one property of asphalt, comprising: combining recycled asphalt and optionally virgin asphalt, and a corn oil composition, thereby providing an asphalt mix composition, or combining virgin asphalt and a corn oil composition, thereby providing an asphalt binder blend composition, wherein the corn oil composition is in an amount effective to alter at least one property of the asphalt mix composition or the asphalt binder blend composition relative to a corresponding asphalt mix composition or corresponding asphalt binder blend composition that lacks the corn oil composition, wherein the corn oil composition has a 
Although ‘928 teaches a corn oil composition, this patent does not teach the composition comprising an ion content or a specific amount of free fatty acid. 
	Bootsma teaches an oil composition. 
Bootsma, paragraph 6 of the PGPUB, teaches conventional processes for recovering oil from a fermentation product can sacrifice oil quality such that the oil contains a high level of free fatty acids. The presence of a high level of free fatty acids can hamper the production of end products.
Bootsma, example 1, teaches free fatty acids are present in the amount of 3.5%, 2.2 wt%, 2%, 2.2%, 1.8%, 3.1%. 
Bootsma, paragraph 7 of the PGPUB, teaches a corn oil composition comprising unrefined corn oil having a free fatty acid content of less than about 5 weight percent; a moisture content of from about 0.2 to about 1 weight percent; and an alkali metal ion and/or alkaline metal ion content of greater than 10 ppm.
Bootsma, paragraph 51 of the PGPUB, teaches the free fatty acid content comprises at least one fatty acid selected from the group consisting of C16 palmitic, C18 stearic, C18-1 oleic, C18-2 linoleic, and C18-3 linolenic.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a free fatty acid in the amount of less than about 5 weight percent as taught by Bootsma into the composition as claimed of ‘928 to obtain a composition having a low fatty acid content wherein the fatty acid content does not hamper the production of end products and further to obtain a high quality composition. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an alkali metal ion and/or alkaline metal ion in the amount of 4-20 ppm as taught by Bootsma into the composition as claimed in ‘928 to obtain a composition having a slightly alkaline pH. 

Regarding claim 44, Bootsma, paragraph 7 of the PGPUB, teaches a corn oil composition comprising unrefined corn oil having a free fatty acid content of less than about 5 weight percent. 

Regarding claims 45-47, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Bootsma, paragraph 53 of the PGPUB, teaches the alkali metal ion present in the composition can be any alkali metal ion and/or any alkaline metal ion, and is in some embodiments, any combination of lithium (Li+), sodium (Na+), magnesium (Mg+), potassium (K+) and/or calcium (Ca+).

Regarding 53, ‘928, claim 1, teaches the corn oil composition has a fatty acid ethyl ester content that is greater than 7% w/w to about 80% w/w based on the total weight of the corn oil composition.

Regarding claim 54, Bootsma, paragraph 56 of the PGPUB, teaches the unrefined corn oil has an unsaponifiables content less than about 3 weight percent, or less than about 2 weight percent, or less than about 1 weight percent. Unsaponifiable matter can significantly reduce the end product yields of the oil composition and can, in turn, reduce end product yields. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate unsaponifiables in the amount of less than about 3 weight percent as taught by Bootsma in the composition as taught by Spence to obtain a high quality final product wherein the amount of unsaponifiable matter does not significantly reduce the end product yields of the oil composition. 

Regarding claims 55-57, Bootsma, paragraph 52 of the PGPUB, teaches maintaining low levels of moisture is advantageous as moisture can result in the formation of free fatty acids. The unrefined corn oil composition of this invention has a moisture content of less than about 1 weight percent.
The moisture content of the unrefined corn oil composition is from about 0.2 to about 1 weight percent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a moisture content of from about 0.2 to about 1 weight percent as taught by Bootsma of the composition as claimed in ‘928 as low levels of moisture is advantageous as moisture can result in the formation of free fatty acids. 

Regarding claim 58, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding 59, ‘928, claim 1, teaches the corn oil composition has a fatty acid ethyl ester content that is greater than 7% w/w to about 80% w/w based on the total weight of the corn oil composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47 and 53-61 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al (6776832) in view of Bootsma (20130109873). 
Spence teaches a coating composition for free flowing dry material. 
Spence, abstract, teaches a coating compositions containing an oxidized oil and an effective amount of a diluent selected from one of: the group of methyl and ethyl esters of fatty acids, oils and combinations thereof; the group of glycerol and polyglycerol esters of fatty acids, oils, and combinations thereof; and light petroleum oil with a viscosity from about 1 cP to about 100 cP at 100oF, wherein the coating composition has a viscosity of from about 3 cP to about 5000 cP at 140oF, and wherein the coating composition is effective for reducing dust formation and cake formation in the coated free-flowing dry material. 
Spence, col. 2, teaches the oxidized oil may include canola oil, corn oil, cottonseed oil, sunflower oil, soybean oil, linseed oil, castor oil, tall oil, mixtures thereof, and distillation products and distillation residues thereof.
The effective amount of diluent may range from about 0.01% to about 99.9% by weight of the total weight of the coating composition, and the percent concentration by 
Spence, cols. 2 and 3, teaches the free-flowing dry materials treated include, but are not limited to: animal feed (cracked corn, wheat grain, whole oats), fertilizer micronutrients (animal feed ingredient CaHPO4.2H2O, sulfur (powdered or granular), iron oxide ore), construction/landscaping materials (cement, wood mulch), and other non-fertilizer materials (flour, vermiculite).
Although Spence teaches a coating compositions containing an oxidized oil and an effective amount of a diluent selected from one of: the group of methyl and ethyl esters of fatty acids, this reference does not teach the composition comprising a free fatty acid content and an ion content. 
	Bootsma teaches an oil composition. 
Bootsma, paragraph 6 of the PGPUB, teaches conventional processes for recovering oil from a fermentation product can sacrifice oil quality such that the oil contains a high level of free fatty acids. The presence of a high level of free fatty acids can hamper the production of end products.
Bootsma, example 1, teaches free fatty acids are present in the amount of 3.5%, 2.2 wt%, 2%, 2.2%, 1.8%, 3.1%. 
Bootsma, paragraph 7 of the PGPUB, teaches a corn oil composition comprising unrefined corn oil having a free fatty acid content of less than about 5 weight percent; a moisture content of from about 0.2 to about 1 weight percent; and an alkali metal ion and/or alkaline metal ion content of greater than 10 ppm.

Bootsma, paragraph 52 of the PGPUB, teaches the pH of the water that makes up the moisture content is, in general, alkaline (i.e. >7) and comprises the one or more alkali and/or alkaline metals. An unrefined corn oil composition having from about 0.2 to about 1 weight percent would have a metal ion concentration of from about 4 ppm to about 20 ppm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a free fatty acid selected from the group consisting of C16 palmitic, C18 stearic, C18-1 oleic, C18-2 linoleic, and C18-3 linolenic in the amount of less than about 5 weight percent as taught by Bootsma into the composition as taught by Spence to obtain a composition having a low fatty acid content wherein the fatty acid content does not hamper the production of end products and further to obtain a high quality composition. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an alkali metal ion and/or alkaline metal ion in the amount of 4-20 ppm as taught by Bootsma into the composition as taught by Spence to obtain a composition having a slightly alkaline pH. 



Regarding claims 45-47, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an alkali metal ion and/or alkaline metal ion in the amount of 4-20 ppm as taught by Bootsma into the composition as taught by Spence to obtain a composition having a slightly alkaline pH. 
Bootsma, paragraph 53 of the PGPUB, teaches the alkali metal ion present in the composition can be any alkali metal ion and/or any alkaline metal ion, and is in some embodiments, any combination of lithium (Li+), sodium (Na+), magnesium (Mg+), potassium (K+) and/or calcium (Ca+).

Regarding claim 53, Spence, abstract, teaches a coating compositions containing an oxidized oil and an effective amount of a diluent selected from one of: the group of methyl and ethyl esters of fatty acids, oils and combinations thereof; the group of glycerol and polyglycerol esters of fatty acids, oils, and combinations thereof. 
The effective amount of diluent may range from about 0.01% to about 99.9% by weight of the total weight of the coating composition, and the percent concentration by weight of the coating composition to the free-flowing dry material is preferably about 0.01%-2.0%.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate unsaponifiables in the amount of less than about 3 weight percent as taught by Bootsma in the composition as taught by Spence to obtain a high quality final product wherein the amount of unsaponifiable matter does not significantly reduce the end product yields of the oil composition. 

Regarding claims 55-57, Bootsma, paragraph 52 of the PGPUB, teaches maintaining low levels of moisture is advantageous as moisture can result in the formation of free fatty acids. The unrefined corn oil composition of this invention has a moisture content of less than about 1 weight percent.
The moisture content of the unrefined corn oil composition is from about 0.2 to about 1 weight percent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a moisture content of from about 0.2 to about 1 weight percent as taught by Bootsma of the composition as taught by Spence as low levels of moisture is advantageous as moisture can result in the formation of free fatty acids. 

Regarding claim 58, Spenc, paragraph 14 of the PGPUB, teaches the oxidized oil may include canola oil, corn oil, cottonseed oil, sunflower oil, soybean oil, linseed oil, castor oil, tall oil, mixtures thereof, and distillation products and distillation residues thereof.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 59, Spence, abstract, teaches a coating compositions containing an oxidized oil and an effective amount of a diluent selected from one of: the group of methyl and ethyl esters of fatty acids, oils and combinations thereof; the group of glycerol and polyglycerol esters of fatty acids, oils, and combinations thereof. 
The effective amount of diluent may range from about 0.01% to about 99.9% by weight of the total weight of the coating composition, and the percent concentration by weight of the coating composition to the free-flowing dry material is preferably about 0.01%-2.0%.

Regarding claim 60, Bootsma, paragraph 51 of the PGPUB, teaches the fatty acid can be C18-2 linoleic, and C18-3 linolenic.

. 

Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (20160230248) in view of Bootsma (20130109873). 
Liu, paragraph 59 of the PGPUB, teaches crude corn oil derived from or that is a byproduct of a corn based bioethanol process can include the following components: major components, including C16:0 ethyl ester, C16:0 acid, C18:2 ethyl ester, C18:2 acid; C18:1 ethyl ester, C18:1 acid; C18:0 ethyl ester, C18:0 acid; fatty acid monoglycerol ester (MG); fatty acid diglycerol ester (DG); fatty acid triglycerol ester (TG); and some sterols, for example, stigmasterol, sitosterol, methyl cholesterol; minor components, including tocopherol, squalene, C16:1 ethyl ester, C16:1 acid, C14:0 ethyl ester, C14:0 acid; and further minor components can include C12:0 acid, C10:0 acid, myo-inositol, C4:0 acid, C5:0 acid, 1,3-butanediol, 1,3-propanediol, butanedioic acid, etc. 
Liu, Table 1, teaches a corn oil composition comprising 7.66% ethyl ester and 4.03% of a free fatty acid. 
C16:0 acid as taught by Liu reads on C16 palmitic as claimed in claim 43. 
Although Liu teaches a corn oil composition, this reference does not teach the composition comprising an ion content. 
	Bootsma teaches an oil composition. 
Bootsma, paragraph 7 of the PGPUB, teaches a corn oil composition comprising unrefined corn oil having a free fatty acid content of less than about 5 weight percent; a 
Bootsma, paragraph 52 of the PGPUB, teaches the pH of the water that makes up the moisture content is, in general, alkaline (i.e. >7) and comprises the one or more alkali and/or alkaline metals. An unrefined corn oil composition having from about 0.2 to about 1 weight percent would have a metal ion concentration of from about 4 ppm to about 20 ppm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an alkali metal ion and/or alkaline metal ion in the amount of 4-20 ppm as taught by Bootsma into the composition as taught by Liu to obtain a composition having a slightly alkaline pH. 

Regarding claim 44, Liu, Table 1, teaches a corn oil composition comprising 7.66% ethyl ester and 4.03% of a free fatty acid. 

Regarding claims 45-47, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an alkali metal ion and/or alkaline metal ion in the amount of 4-20 ppm as taught by Bootsma into the composition as taught by Liu to obtain a composition having a slightly alkaline pH. 
Bootsma, paragraph 53 of the PGPUB, teaches the alkali metal ion present in the composition can be any alkali metal ion and/or any alkaline metal ion, and is in some 

Regarding claims 48-52, Liu, paragraph 81 of the PGPUB, teaches when the CGM comprises the crude corn oil component, in some embodiments the crude corn oil component comprises 1-100 wt % of the CGM. In various embodiments, the CGM comprises the crude corn oil component in the following amounts: 10-100 wt %; 40-100 wt %; 70-100 wt % and 98-100 wt %. In some embodiments, when the CGM comprises the crude corn oil component, the C.sub.16-C.sub.18 ethyl esters can be 0.01-10 wt % of the CGM and the diglycerol and triglycerol esters can be 0.5-95 wt % of the CGM. In some embodiments, the C16-C18 ethyl esters and the diglycerol and triglycerol esters can be 25 wt % or more, 50 wt % or more, or 85 wt % or more of the CGM Embodiments of the invention can include CGM compositions having variations of the above amounts of the crude corn oil component having variations of the above crude corn oil compositions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have a variation of a combination C16-C18 ethyl esters to obtain specific end properties of the corn oil. 

Regarding claim 53, Liu, paragraph 61 of the PGPUB, teaches the crude corn oil component can comprise 


Regarding claim 54, Bootsma, paragraph 56 of the PGPUB, teaches the unrefined corn oil has an unsaponifiables content less than about 3 weight percent, or less than about 2 weight percent, or less than about 1 weight percent. Unsaponifiable matter can significantly reduce the end product yields of the oil composition and can, in turn, reduce end product yields. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate unsaponifiables in the amount of less than about 3 weight percent as taught by Bootsma in the composition as taught by Liu to obtain a high quality final product wherein the amount of unsaponifiable matter does not significantly reduce the end product yields of the oil composition. 

Regarding claims 55-57, Bootsma, paragraph 52 of the PGPUB, teaches maintaining low levels of moisture is advantageous as moisture can result in the formation of free fatty acids. The unrefined corn oil composition of this invention has a moisture content of less than about 1 weight percent.
The moisture content of the unrefined corn oil composition is from about 0.2 to about 1 weight percent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 58, Liu, paragraph 12 of the PGPUB, teaches CGM compositions in some embodiments comprise: 1-100 percent by weight of a crude corn oil component, a biodiesel component, or a mixture thereof; and 0-99 percent by weight of a carrier liquid, which can comprise a hydrocarbon liquid. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 59, Liu, paragraph 61 of the PGPUB, teaches the crude corn oil component can comprise C16-C18 ethyl esters and diglycerol and triglycerol esters in amounts including 80 wt % or more and 85 wt % or more.

Regarding claim 60, Bootsma, paragraph 51 of the PGPUB, teaches the fatty acid can be C18-2 linoleic, and C18-3 linolenic.

Regarding claim 61, Liu, paragraph 81 of the PGPUB, teaches when the CGM comprises the crude corn oil component, in some embodiments the crude corn oil 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have a variation of a combination C16-C18 ethyl esters so that the fatty acid ethyl ester content includes about 54 to about 62 weight percent of polyunsaturated ethyl esters. 

Regarding claim 82, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have a variation of a combination C16-C18 ethyl esters such that the ratio of the polyunsaturated ethyl esters are about 3 times more than monounsaturated ethyl esters to obtain specific end properties of the corn oil. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/7/2021